UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA,


        -v-                                                            No. 20 CR 40

ALEXANDER MATIAS,

                 Defendant.

-------------------------------------------------------x

                                                     ORDER


                 The pre-trial conference currently scheduled to proceed on Thursday, April 9,

2020, at 2:30 p.m. will be conducted telephonically. Defense counsel must file a written notice

as to whether defendant Alexander Matias waives his right to participate in the conference and, if

the defense requests that the Court hear a bail application during the telephonic conference, the

bail hearing. Any notice waiving the defendant’s appearance and/or bail application must be

filed with the Court by Wednesday, April 8, 2020, at 2:00 p.m. Any opposition by the

Government must be filed by Thursday, April 9, 2020, at 10:00 a.m.

                  To access the call, the parties must dial 888-363-4734 and enter the access code

1527005. The security code is 1783. During the call, the participants are directed to observe the

following rules:

            1.   Use a landline whenever possible.
            2.   Use a handset rather than a speakerphone.
            3.   All callers in to the line must identify themselves if asked to.
            4.   Identify yourself each time you speak.
            5.   Mute when you are not speaking to eliminate background noise.
            6.   Spell proper names.




20CR40 APR 8 2020 938 ORD                                  VERSION APRIL 8, 2020                     1
               Additionally, teleconference participants are reminded that, consistent with Court

and Judicial Conference policies, no recording or retransmission of court proceedings is

permitted by any person, including, but not limited to, the parties or the press. Anyone who is

found to have been recording or retransmitting the Court proceeding will be subject to sanctions.




               SO ORDERED.

Dated: New York, New York
       April 8, 2020



                                                            /s/ Laura Taylor Swain
                                                            LAURA TAYLOR SWAIN
                                                            United States District Judge




20CR40 APR 8 2020 938 ORD                        VERSION APRIL 8, 2020                            2
